Filed Pursuant to Rule 424 (b) (3) Registration No. 333-208683 Prospectus Supplement No. 1 (to prospectus dated February 12, 2016) Biocept, Inc. This Prospectus Supplement No. 1 supplements and amends the prospectus dated February 12, 2016, or the Original Prospectus, relating to the sale of an aggregate of 3,774,122 shares of our common stock, par value $0.0001 per share, by the selling stockholder identified in the Original Prospectus. On February 26, 2016, we filed with the Securities and Exchange Commission a Current Report on Form 8-K relating to the compensatory arrangements of certain executive officers. The information set forth below supplements and amends the information contained in the Original Prospectus. This Prospectus Supplement No. 1 should be read in conjunction with, and delivered with, the Original Prospectus and is qualified by reference to the Original Prospectus except to the extent that the information in this Prospectus Supplement No. 1 supersedes the information contained in the Original Prospectus. The prices at which the selling stockholder may sell the shares will be determined by the prevailing market price for the shares or in negotiated transactions. We will not receive proceeds from the sale of the shares by the selling stockholder. However, we may receive proceeds of up to $15 million from the sale of our common stock to the selling stockholder, pursuant to a common stock purchase agreement entered into with the selling stockholder on December 21, 2015, including proceeds that we have already received thereunder. The selling stockholder is an “underwriter” within the meaning of the Securities Act of 1933, as amended.We will pay the expenses of registering these shares, but all selling and other expenses incurred by the selling stockholder will be paid by the selling stockholder.
